Title: To Thomas Jefferson from Gideon Granger, 4 February 1804
From: Granger, Gideon
To: Jefferson, Thomas


               
                  Feb: 4. 1804
               
               G Granger presents his Complimts to the President & returns the Letter from Mr. Ellery to Mr. Madison. he has permitted the Senators from R.I. to read the same. They appear to think the old Gentleman has coloured well.
               G Granger incloses a Letter he recd. from New York last mail from a very respectable Merchant in that City.
               Isaac Kibbe Esq. who is spoken of in the Letter was some 12 or 14 years Since a Citizen in the County of Hartford in Connecticut from which place he removed to New York where by intensive commercial pursuits, he has, as I have ever understood, acquired a fortune & pretty much retired from business 2 or three Years since. He is a middle aged Man, of a very ready and active Mind of fair character and I believe exceeded by but few if any in Knowledge of Accts. & of commercial Affairs, particularly with the Spaniards—
            